UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OF 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from:to Commission file number: 51018 THE BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 23-3016517 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 409 Silverside Road Wilmington, DE (Address of principal (Zip code) executive offices) Registrant's telephone number, including area code:(302) 385-5000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 2, 2011 there were 33,196,281 outstanding shares of common stock, $1.00 par value. EXPLANATORY NOTE The sole purpose of this amendment to our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, originally filed with the Securities and Exchange Commission on August9, 2011, is to furnish Exhibit 101 to the Form 10-Q which contains the XBRL (eXtensible Business Reporting Language) Interactive Data File for the financial statements and notes included in Part 1, Item 1 of the Form 10-Q. As permitted by Rule 405(a)(2)(ii) of Regulation S-T, Exhibit 101 was required to be furnished by amendment within 30 days of the original filing date of the Form 10-Q. No changes have been made to the Form 10-Q other than the furnishing of Exhibit 101 described above. This amendment does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the Interactive Data File on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Section 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. THE BANCORP INC. (Registrant) August 18, 2011 /s/ Betsy Z. Cohen Date Betsy Z. Cohen Chief Executive Officer August 18, 2011 /s/ Paul Frenkiel Date Executive Vice President of Strategy, Chief Financial Officer and Secretary ExhibitNo. Description Certificate of Incorporation (1) Bylaws (1) Rule 13a-14(a)/15d-14(a) Certifications (2) Rule 13a-14(a)/15d-14(a) Certifications (2) Section 1350 Certifications (2) 101.INS 101.SCH 101.CAL 101.DEF 101.LAB 101.PRE Section 1350 Certifications (2) XBRL Instance Document (3) XBRL Taxonomy Extension Schema Document(3) XBRL Taxonomy Extension Calculation Linkbase Document(3) XBRL Taxonomy Extension Definition Linkbase Document(3) XBRL Taxonomy Extension Label Linkbase Document(3) XBRL Taxonomy Extension Presentation Linkbase Document(3) Filed previously as an exhibit to our Registration Statement on Form S-4, as amended, registration number 333-117385, and by this reference incorporated herein. Previously filed. Furnished herewith.
